 

 

 

 

 

 

LICENSE AGREEMENT

 

 

            This LICENSE AGREEMENT dated as of February 29, 2012, is entered
into by and between Plug Power Inc. a Delaware corporation (“Licensor”) having
its principal office at 968 Albany Shaker Road, Latham, New York 12110 and
Hypulsion a French Société par Actions Simplifiée (“Licensee”) having its
registered office at 6 rue Cognacq Jay, 75007 Paris, France;

 

WHEREAS, pursuant to a Master and Shareholders’ Agreement, dated January 24,
2012 (the “Master Agreement”), Licensor and Axane S.A. (“Axane”), agreed to form
a joint venture company to develop certain hydrogen fuel cell systems for the
European material handling market;

WHEREAS, pursuant to the Master Agreement, Licensor agreed to contribute a
license to certain items of intellectual property in exchange for its ownership
interest in the joint venture;

WHEREAS, pursuant to the Master Agreement, Axane has agreed to contribute a
total amount of €5.5 million (payable in several installments) in funding in
exchange for its ownership interest in the joint venture;

WHEREAS, subject to the terms and conditions of this License Agreement, Licensee
desires and is willing to secure from Licensor, and Licensor desires and is
willing to grant to Licensee a license exclusive in the Territory in and to
certain Licensed IP (as defined below) that is owned by Licensor;

WHEREAS, the Parties hereby acknowledge the personal nature of this Agreement
(“intuitu personae”), and that Licensor would not have entered into this
Agreement under any circumstances but for the involvement of the Air Liquide
group in the creation of an independent joint venture with Licensor; and

WHEREAS, the Master Agreement requires that this License Agreement be executed
and delivered by the Parties and be incorporated into the Contribution and
License Agreement (as such term is defined in the Master Agreement).

NOW, THEREFORE, in consideration of these premises and the mutual covenants,
agreements, representations and warranties herein contained, the Parties hereby
agree as follows:

1.         Certain Defined Terms.  The following terms shall have the meanings
set forth below and shall be controlling over any definition thereof contained
in the Master Agreement:

1.1       “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such Person.  For purposes of this definition the term “control” shall mean
ownership of at least fifty percent (50%) of the equity ownership or voting
control of a Person. For purposes of this License Agreement, Axane and its
Affiliates shall not be deemed to be “Affiliates” of Licensor; and Licensor and
its Affiliates on one hand and Axane and its Affiliates (including for the
avoidance of doubt Air Liquide) on the other hand shall not be deemed to be
“Affiliates” of Licensee.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

1.2          “Business” means owning, developing, selling, trouble shooting,
using, repairing and maintaining integrated hydrogen fuel cell systems for the
European material handling market defined as material handling products in
Classes 1‑5.1

1.3          “Confidential Information” means, subject to the exceptions set
forth below, any information or data, regardless of whether it is in tangible
form, disclosed or otherwise made available under, or in connection with, this
License Agreement by the Disclosing Party to Receiving Party, including
manufacturing, financial, marketing or technical information such as
specifications, manufacturing methods, price guidelines, future product
releases, trade secrets, know-how, inventions, techniques, processes, programs,
concepts, ideas, techniques, schematics, customer lists and sales and marketing
plans, that the Disclosing Party has either marked as confidential or
proprietary, or has identified in writing as confidential or proprietary within
thirty (30) days of disclosure, provided, however, that, for the avoidance of
doubt, reports and/or information related to or regarding a Disclosing Party’s
business plans, strategies, technology and research and development shall be
deemed Confidential Information of the Disclosing Party even if not so marked or
identified.  The Licensed Know-How and Source Code included in the Licensed
Software shall be deemed Confidential Information of Licensor.  The terms of
this License Agreement shall be considered to be Confidential Information of
both Parties.  Notwithstanding the above, the non-disclosure obligations under
this License Agreement applicable to Confidential Information would not apply to
such information which: (a) was known to the Receiving Party prior to receipt
from the Disclosing Party directly or indirectly from a source other than one
having an obligation of confidentiality to the Disclosing Party, as demonstrated
by competent evidence; (b) becomes known (independently of disclosure by the
Disclosing Party) to the Receiving Party directly or indirectly from a source
other than one having an obligation of confidentiality to the Disclosing Party;
(c) becomes publicly known or otherwise ceases to be secret or confidential,
except through a breach of this License Agreement, wrongful act, fault or
negligence by the Receiving Party or its employees; or (d) was independently
developed by the Receiving Party, as demonstrated by competent evidence.

1.4          “Controlled” means, with respect to a Party and its relationship to
Know-How, Patents, Copyrights or Software, that such Know-How, Patents,
Copyrights or Software is either (a) owned by said Party or (b) held by said
Party under license from a third party, where the Party has the ability to grant
a sublicense to the other Party consistent with the license grants set forth in
Article 3 hereof, without the need to obtain the consent of such third party or
to pay to such third party any additional royalty or other consideration in
respect of such sublicense to the other Party.

1.5          “Copyrights” means copyrights and related rights in original
published and unpublished works of authorship fixed in a tangible medium of
expression and related registrations and applications for registration in the
United States Copyright Office or in any similar office or agency anywhere in
the world.

1.6          “Disclosing Party” means the Party disclosing Confidential
Information under this License Agreement.

1.7          “Effective Date” shall mean the Closing Date, as that term is
defined in the Master Agreement.

 

--------------------------------------------------------------------------------

1 Class 1: Electric Motor Sit-down Counterbalanced Truck; Class 2: Electric
Motor Narrow Aisle Trucks; Class 3: Electric Motor Hand or Hand-Rider Trucks;
Class 4: Internal Combustion Engine Trucks (Solid/Cushion Tires); Class 5:
Internal Combustion Engine Trucks (Pneumatic Tires).

2

--------------------------------------------------------------------------------

 


 

 

 

 

1.8          “Field” means the field of integrated hydrogen fuel cell systems
for the material handling market defined as material handling products in
Classes 1‑5.2

1.9          “Know-How” means all confidential, technical and/or proprietary
information and knowledge, whether or not patentable and whether or not in
written form, including, without limitation, information, inventions,
procedures, assembly and operating instructions, specifications, tolerances,
manufacturing processes, compositions, know-how, knowledge, discoveries,
techniques, research in progress, trade secrets, systems, methods, processes,
algorithms, technical data, formulae, drawings, designs, schematics, blueprints,
flow charts, models, prototypes, techniques, practices, manufacturing and design
information, information regarding biological reagents, and financial, business,
marketing, supplier, customer, and client information.

1.10       “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
domestic or foreign.

1.11       “License Agreement” means this License Agreement, including without
limitation all exhibits, schedules, and attachments hereto, and amendments to
the foregoing.

1.12       “Licensed Copyrights” means any and all Copyrights which (a) would be
infringed by, are otherwise necessary to the development and conduct of the
Business in the Field and the Territory, or are otherwise commercialized by
Licensor in products in the Field outside the Territory and (b) are Controlled
by Licensor as of the Effective Date or which subsequently become Controlled by
Licensor after the Effective Date.  Licensed Copyrights include, but are not
limited to, the works of authorship listed in Schedule A hereto.

1.13       “Licensed Back Copyrights” means any and all Copyrights which (a)
would be infringed by or are otherwise necessary to Licensor’s business,
products, or services in the Field, or are otherwise commercialized by Licensee
in products in the Field and (b) become Controlled by Licensee after the
Effective Date.

1.14       “Licensed Documentation” means any and all end user documentation and
technical documentation which is: (a) becomes Controlled by Licensor after the
Effective Date, and (b) necessary to the development and conduct of the Business
in the Field and the Territory or otherwise commercialized by Licensor in
products in the Field outside the Territory.

1.15       “Licensed Back Documentation” means any and all end user
documentation and technical documentation which is: (a) Controlled by Licensee
as of the Effective Date or which subsequently becomes Controlled by Licensee
after the Effective Date, and (b) would be infringed by or are otherwise
necessary to Licensor’s business, products, or services in the Field, or are
otherwise commercialized by Licensee in products in the Field.

1.16       “Licensed Back IP” means, collectively, any and all of the Licensed
Back Copyrights, Licensed Back Software, Licensed Back Documentation, Licensed
Back Know-How and Licensed Back Patents.

 

--------------------------------------------------------------------------------

2 Class 1: Electric Motor Sit-down Counterbalanced Truck; Class 2: Electric
Motor Narrow Aisle Trucks; Class 3: Electric Motor Hand or Hand-Rider Trucks;
Class 4: Internal Combustion Engine Trucks (Solid/Cushion Tires); Class 5:
Internal Combustion Engine Trucks (Pneumatic Tires).

3

--------------------------------------------------------------------------------

 


 

 

 

 

1.17       “Licensed IP” means, collectively, any and all of the Licensed
Copyrights, Licensed Software, Licensed Documentation, Licensed Know-How and
Licensed Patents.

1.18       “Licensed Know-How” means any and all Know-How, including rights
under applicable trade secret laws, which (a) would be infringed by, are
otherwise necessary to the development and conduct of the Business in the Field
and the Territory, or are otherwise commercialized by Licensor in products in
the Field outside the Territory and (b) are Controlled by Licensor as of the
Effective Date or become Controlled by Licensor after the Effective Date,
including the manufacture, assembly, structure, design, operation, use, sale,
repair, and maintenance thereof.  Licensed Know-How includes, but is not limited
to, the Know-How listed in Schedule B hereto.

1.19        “Licensed Back Know-How” means any and all Know-How, including
rights under applicable trade secret laws, which (a) would be infringed by or
are otherwise necessary to Licensor’s business, products, or services in the
Field, or are otherwise commercialized by Licensee in products in the Field and
(b) become Controlled by Licensee after the Effective Date.

1.20        “Licensed Patents” means any and all Patents which (a) are
Controlled by Licensor as of the Effective Date or subsequently become
Controlled by Licensor after the Effective Date, and (b) would be infringed by,
are otherwise necessary to the development and conduct of the Business in the
Field and the Territory, or are otherwise commercialized by Licensor in products
in the Field outside the Territory.  Licensed Patents are the “Patents” listed
in Schedule C hereto, as that term is defined in Section 1.30.  The parties
agree that any Patents that meet the criteria set forth in this section shall be
deemed to be included in the list of Patents on Schedule C, and the parties
shall execute amendments to this License Agreement to include such Patents on
Schedule C.

1.21       “Licensed Back Patents” means any and all Patents (a) would be
infringed by or are otherwise necessary to Licensor’s business, products, or
services in the Field, or are otherwise commercialized by Licensee in products
in the Field and (b) become Controlled by Licensee after the Effective Date.

1.22       “Licensed Product” means any and all products or services relating to
the products that are within the Field and the Territory that, but for the
licenses granted in Article 3 of this Agreement, would infringe the Licensed IP.

1.23       “Licensed Software” means, any and all software (including Source
Code and Object Code) that (a) is Controlled by Licensor as of the Effective
Date or subsequently becomes Controlled by Licensor after the Effective Date,
and (b) would be infringed by, are otherwise necessary to the development and
conduct of the Business in the Field and the Territory, or are otherwise
commercialized by Licensor in products in the Field outside the Territory. 
Licensed Software includes, but is not limited to, the Software listed in
Schedule D hereto.

1.24        “Licensed Software Documentation” means any and all end user
documentation and technical documentation (e.g., source code documentation and
other technical documentation) which (a) is Controlled by Licensor as of the
Effective Date or subsequently becomes Controlled by Licensor after the
Effective Date, and (b) was or has been used or held for use with the Licensed
Software.  Licensed Software Documentation includes, but is not limited to, the
Software Documentation listed in Schedule E hereto.

1.25       “Licensor” shall have the meaning set forth in the Introductory
Paragraph.

4

--------------------------------------------------------------------------------

 


 

 

 

 

1.26       “Object Code” means computer software programs, assembled or compiled
substantially or entirely in binary form, which are readable and usable by
computer equipment, but not generally readable by humans without reverse
assembly, reverse compiling, or reverse engineering.

1.27       “Open Source Software” means any software that is licensed under a
license agreement recognized as an “open source license” by the Open Source
Initiative.

1.28       “Party” means Licensee or Licensor, individually, and “Parties” means
Licensee and Licensor, collectively.

1.29       “Patents” means (a) patents and patent applications (which for the
purposes of this License Agreement shall be deemed to include certificates of
invention and applications for certificates of invention, provisional patent
applications, letters patents, utility patents, and design patents), (b) all
divisionals, continuations, request for continued examination applications,
continuation-in-part applications, and other related or continuing patent
applications of any patents or applications described in the foregoing clause
(a) or this clause (b), (c) all patents issuing on any of the foregoing, (d) all
registrations, grants, reissues, reexaminations, renewals, and supplemental
protection certificates, including any term adjustments, restorations or
extensions of any of the foregoing, (e) all other patents and patent
applications of any type issued or filed anywhere in the world claiming priority
in whole or in part to or from any of the foregoing, and (f) all international
patents, utility models, invention registrations of any kind, and any other
patent applications of any kind corresponding to any of the foregoing.

1.30        “Person” means any individual, partnership, limited liability
company, corporation, cooperative, association, joint stock company, trust,
joint venture, unincorporated organization or governmental authority, body or
entity or any department, agency or political subdivision thereof.

1.31        “Receiving Party” means the Party receiving Confidential Information
under this License Agreement.

1.32        “Source Code” means the human readable representation of a computer
program or designs written in any computer-programming language (e.g., VHDL,
Verilog, Matlab, SPICE, C, C++, TCL, Perl, assembly code, etc.).

1.33        “Territory” shall mean the territories of Albania, Austria, Belgium,
Bosnia and Herzegovina, Bulgaria, Croatia, Cyprus, Czec h Republic, Denmark,
Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy,
Liechtenstein, Luxemburg, Republic of Macedonia, Malta, Montenegro, the
Netherlands, Norway, Poland, Portugal, Romania, Serbia, Slovakia, Slovenia,
Spain, Sweden, Switzerland, and United Kingdom.

1.34        “Third Party” means any Person other than Licensee, Licensor or an
Affiliate of Licensee or Licensor.

2.            Rules of Interpretation and Construction.

2.1          In this License Agreement, except to the extent expressly provided
otherwise:

5

--------------------------------------------------------------------------------

 


 

 

 

 

(a)          The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined.  Neutral pronouns and any
variations thereof shall be deemed to include the feminine and masculine and all
terms used in the singular shall be deemed to include the plural, and vice
versa, as the context may require  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  The word “any” shall mean “any and all” unless otherwise clearly
indicated by context.  Where either Party’s consent is required hereunder,
except as otherwise specified herein, such Party’s consent may be granted or
withheld in such Party’s sole discretion.  Derivative forms of any capitalized
term defined herein shall have meanings correlative to the meaning specified
herein. 

(b)          Unless the context requires otherwise: (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any laws herein shall be construed as
referring to such laws as from time to time enacted, repealed or amended, (iii)
any reference herein to any person shall be construed to include the person’s
successors and assigns permitted hereunder, (iv) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this License Agreement in its entirety and not to any particular provision
hereof, and (v) all references herein to Articles, Sections, or Schedules,
unless otherwise specifically provided, shall be construed to refer to Articles,
Sections or Schedules of this License Agreement.

(c)           Each Party hereto agrees that any rule of construction to the
effect that ambiguities are to be resolved against the drafting Party shall not
be applied in the construction or interpretation of this License Agreement.

(d)           In the event of any conflict between this License Agreement and
the Contribution and License Agreement, the terms of this License Agreement
shall control.

3.         License Grants.

3.1        Patents and Know-How.  Subject to the terms and conditions of this
License Agreement, Licensor hereby grants to Licensee and Licensee hereby
accepts an exclusive (within the Territory, subject to the terms of Section
3.4), non-terminable (except as expressly permitted under Section 10),
royalty-free, fully paid-up, personal, non-transferable (except as expressly
permitted by Section 15.6) and non-sublicensable (except as expressly permitted
by Section 3.7) right and license under the Licensed Patents and Licensed
Know-How, only in the Field and only in the Territory, to make, have made on
Licensee’s behalf, use, sell, have sold on Licensee’s behalf, offer for sale,
have offered for sale on Licensee’s behalf, import and have imported on
Licensee’s behalf Licensed Products, and the right to practice or have practiced
on Licensee’s behalf the methods claimed in such Licensed Patents or Licensed
Know-How in connection with such Licensed Products, including the future
development and commercialization thereof.

6

--------------------------------------------------------------------------------

 


 

 

 

 

3.2          Copyrights.  Subject to the terms and conditions of this License
Agreement, Licensor hereby grants to Licensee and Licensee hereby accepts an
exclusive (within the Territory, subject to the terms of Section 3.4),
non-terminable (except as expressly permitted under Section 10), royalty-free,
fully paid-up, personal, non-transferable (except as expressly permitted by
Section 15.6) and non-sublicensable (except as expressly permitted by Section
3.7) right and license under the Licensed Copyrights (excluding any Licensed
Software), only in the Field and only in the Territory, to reproduce, display,
distribute, modify and create derivative works and/or perform, or to have such
acts performed for the benefit of Licensee, the works of authorship that are the
subject matter of the Licensed Copyrights (excluding the Licensed Software) in
each case in connection with a Licensed Product, including the future
development and commercialization thereof. 

3.3         Licensed Software.

(a)          Source License Grant.  Subject to the terms and conditions of this
License Agreement, Licensor hereby grants to Licensee and Licensee hereby
accepts a non-transferable (except as permitted under Section 15.6), exclusive
(within the Territory, subject to the terms of Section 3.4), non-terminable
(except as expressly permitted under Section 10), royalty-free, fully paid-up,
personal, and non-sublicensable (except as expressly permitted by Section 3.7)
license, only in the Field and only in the Territory, to internally use, copy,
modify, create derivative works of, and support the Source Code of the Licensed
Software in connection with a Licensed Product, including the future development
and commercialization thereof. 

(b)          Object License Grant.  Subject to the terms and conditions of this
License Agreement, Licensor hereby grants to Licensee and Licensee hereby
accepts a non-transferable (except as permitted under Section 15.6), exclusive
(within the Territory, subject to the terms of Section 3.4), non-terminable
(except as expressly permitted under Section 10), royalty-free, fully paid-up,
personal, and non-sublicensable (except as expressly permitted by Section 3.7)
license, only in the Field and only in the Territory, to: (a) use, reproduce,
modify (including the right to create derivative works of), publicly perform,
publicly display, and support the Object Code of the Licensed Software in
connection with a Licensed Product, including the commercialization thereof and
(b) to market, distribute and sublicense the right to use the Object Code of the
Licensed Software in connection with a Licensed Product, including the future
development and commercialization thereof. 

(c)          Documentation License Grant.  Subject to the terms and conditions
of this License Agreement, Licensor hereby grants to Licensee an exclusive
(within the Territory, subject to the terms of Section 3.4), non-terminable
(except as expressly permitted under Section 10), royalty-free, fully paid-up,
personal, non-transferable (except as expressly permitted by Section 15.6) and
non-sublicensable (except as expressly permitted by Section 3.7) right and
license to use, reproduce, display, distribute and modify and create derivative
works of all or any portion or portions of the Licensed Documentation for
purposes of creating new versions of the Licensed Documentation and to
distribute such Documentation for use in connection with the use of the
applicable Licensed Software and corresponding Licensed Products. 

(d)          Restrictions.  Except as otherwise permitted in this License
Agreement, Licensee shall not modify, distribute, or otherwise use the Licensed
Software in any manner that would require the disclosure or distribution of
source code versions of the Licensed Software (“Source Code Disclosure”), other
than any Open Source Software included in the Licensed Software.

3.4         Exclusivity.  Pursuant to the exclusive licenses granted under
Sections 3.1 through 3.3 above (the “Licenses”) and the license back granted
under Section 3.10, Licensor and its Affiliates are generally prohibited from
making, having made, using, selling, having sold or importing Licensed Products
in the Field and in the Territory under any of the Licensed IP or the Licensed
Back IP, except as permitted by the process set forth in Section 10.3 of this
License Agreement or the process set forth in Section 10.1(b) of the Master
Agreement.  In the event that Licensor sells the entirety of its JV Company
Shares, as that term is defined in the Master Agreement, then the Licenses shall
become non-exclusive one year after the date of Licensor’s sale of its JV
Company Shares.

7

--------------------------------------------------------------------------------

 


 

 

 

 

3.5         Manufacturers, Distributors. The “have made” and “have sold” rights
granted to Licensee under the Licenses include the grant of rights for any Third
Party manufacturer or distributor in connection with contract manufacturing
and/or distribution agreements that, in each case, contemplates manufacturing
and/or distribution, as applicable, of Licensed Products (as a full system or a
module thereof) for, or on behalf of, (A) Licensee or an Affiliate of Licensee
using Licensor’s or Licensee’s branding (so long as Licensee or its Affiliate
controls, directly or indirectly (including by contract), the design or
distribution of such Licensed Product, and the agreement with the Third Party
manufacturer or distributor includes the restrictions that apply to Licensee’s
manufacturing and distribution under this License Agreement) or (B) such Third
Party manufacturer or distributor for the Licensed Products it manufactures or
distributes (so long as Licensee or its Affiliate controls, directly or
indirectly (including by contract), the design or distribution of such Licensed
Product, and the agreement with the Third Party manufacturer or distributor
includes the restrictions that apply to Licensee’s manufacturing and
distribution under this License Agreement).

3.6         Customers. Licensor covenants not to assert any Licensed IP against
any purchaser of a module containing any Licensed Product (including any Third
Party that purchases from Licensee or an Affiliate of Licensee) in connection
with such purchaser’s incorporation of such module into another product and the
related manufacturing, distribution, sale and use of such product (so long as
Licensee or its Affiliate controls, directly or indirectly (including by
contract), the design or distribution of such Licensed Product, and the
agreement with the purchaser includes, subject to applicable law, the
restrictions that apply to Licensee’s manufacturing, distribution, sale and use
under this License Agreement).  Notwithstanding the foregoing, Licensee need not
use more than reasonable commercial efforts to include the restrictions that
apply to Licensee’s manufacturing, distribution, sale and use under this License
Agreement in the agreement with the purchaser, and Licensor makes no covenant
with respect to any purchaser lacking such terms from their agreement with
Licensee.

3.7         Sublicenses. Restrictions.

(a)         Licensee Affiliates. Subject to the terms and conditions set forth
in this License Agreement, Licensee may, with Licensor’s advance written
consent, grant sublicenses of any or all of the Licenses to any Affiliate of
Licensee.  To the extent Licensee grants a sublicense of any or all of the
Licenses to any Affiliate of Licensee, such Affiliate shall have the right to
exercise said licenses in the same manner as Licensee is allowed to under this
License Agreement. 

(b)         Source Code.  Subject to the terms and conditions hereof, Licensee
may, with Licensor’s advance written consent, sublicense the rights granted to
Licensee under Section 3.3(a) to (i) end users of the Licensed Software solely
for purposes of maintaining the Licensed Software in the event that Licensee is
unable to do so, (ii) software escrow agents holding the applicable Source Code
for the benefit of the end users described in the foregoing clause (i), and
(iii) contractors of Licensee or its Affiliates solely as necessary for such
contractors to perform services on behalf of Licensee or its Affiliates.

(c)         General.  All sublicenses granted by Licensee shall be no less
protective in all material respects of the Licensed IP than the terms and
conditions of this License Agreement or shall be null and void.  Within 30 days
of the end of each calendar quarter, Licensee shall provide Licensor with a
written report listing each new sublicensee to which it has sublicensed rights
the Licenses.

8

--------------------------------------------------------------------------------

 


 

 

 

 

(d)         No Sublicenses Granted to Licensor Competitors.  Notwithstanding
anything herein, Licensee will not grant any sublicense or rights to any of the
rights or licenses granted herein to any of the following entities or any
successor or assign of any of the following entities:  Ballard, UTC Power,
Nuvera Fuel Cells, Hydrogenics, Relion, Altergy, Nedstack, Proton Motor, H2
Logic, Intelligent Energy, Oorja, Protonix, Ultra-cell, HyGear, Fuel Cell
Energy, or DanTherm.  Licensor may add a competitor to Licensor to the
immediately foregoing sentence by issuing notice of such amendment to Licensee
in accord with Section 15.2.  The restriction set forth in this Section 3.7(d)
shall not apply in the event that any such entity becomes an Affiliate of
Licensee. 

3.8        Reservations; Restrictions.

(a)          Except as expressly set forth herein, Licensor reserves all right,
title and interest in the Licensed IP.  Licensee shall not exercise any of the
Licensed IP outside of the Field or outside of the Territory nor knowingly sell,
transfer or otherwise provide, directly or indirectly, the Licensed Products for
use or sale outside of the Field or outside of the Territory. 

(b)         Licensee explicitly acknowledges the personal nature of the licenses
granted herein, and that Licensor would not have entered into this Agreement
with any other party.

3.9         License Back. Subject to any restrictions imposed by the H2E
Collaboration Program and the Master Agreement, Licensee hereby grants and
agrees to grant to Licensor and its Affiliates a non-exclusive, worldwide
(except in the Territory, subject to Section 3.4), non-terminable, royalty-free,
fully paid-up, irrevocable, non-transferable (except as expressly permitted by
Section 15.6) and sublicensable (through multiple tiers) right and license under
the Licensed Back IP, only in the Field, to make, have made on Licensor’s
behalf, use, sell, have sold on Licensor’s behalf, offer for sale, have offered
for sale on Licensor’s behalf, import, have imported on Licensor’s behalf,
reproduce, display, distribute, modify, create derivative works, perform, or to
have such acts performed for the benefit of Licensor, products and services that
would otherwise infringe the Licensed Back IP and to otherwise operate the
Licensor’s and Affiliates’ business in the Field. For the avoidance of doubt,
Licensor and its Affiliates shall be prohibited from exercising this license
right within the Territory during the term of the License Agreement except as
permitted in Section 3.4.  The Parties agree to negotiate in good faith for any
license outside the Field

3.10      License to Axane. Subject to any restrictions imposed by the H2E
Collaboration Program and the Master Agreement, Licensee hereby grants and
agrees to grant to Axane and its Affiliates a non-exclusive, non-terminable,
royalty-free, fully paid-up, irrevocable, non-transferable and sublicensable
(through multiple tiers) right and license under the Licensed Back IP, only in
the Field and only in the Territory, to make, have made on Axane’s behalf, use,
sell, have sold on Axane’s behalf, offer for sale, have offered for sale on
Axane’s behalf, import, have imported on Axane’s behalf, reproduce, display,
distribute, modify, create derivative works, perform, or to have such acts
performed for the benefit of Axane, products and services that would otherwise
infringe the Licensed Back IP, said right and license not to be effective unless
and until Licensee ceases to exist as an entity, unless the Licensee is
liquidated further to Article 10.5 of the Master Agreement in which case said
right and license shall not be effective before the expiration of the three (3)
year period as provided for in Article 10.5(g) of the Master Agreement. 

9

--------------------------------------------------------------------------------

 


 

 

 

 

4.          Transfer of Copies of Licensed IP.  Within one hundred twenty (120)
days after the Effective Date, Licensor shall transfer or make reasonably
available to Licensee copies of all documents and materials owned by Licensor
that document, describe or embody the Licensed IP or the subject matter of the
Licensed IP sufficient to permit Licensee to exercise its rights hereunder with
respect to use of the Licensed IP.  The Parties will agree to a schedule of
in-person meetings or teleconferences as may be reasonably necessary to effect
the transfer of the Licensed IP within one hundred twenty (120) days of the
Effective Date.  From time to time during the Term, promptly after the
development or acquisition by Licensor of new Licensed IP that was not
previously disclosed to Licensee, Licensor shall transfer or make reasonably
available to Licensee copies of documents and materials owned by Licensor that
document, describe or embody such new Licensed IP or the subject matter of such
new Licensed IP sufficient to permit Licensee to exercise its rights hereunder
with respect to use of such new Licensed IP.  From time to time during the Term,
promptly after the development or acquisition by Licensee of new Licensed Back
IP that was not previously disclosed to Licensor, Licensee shall transfer or
make reasonably available to Licensor copies of documents and materials owned by
Licensee that document, describe or embody such new Licensed Back IP or the
subject matter of such new Licensed Back IP sufficient to permit Licensor to
exercise its rights hereunder with respect to use of such new Licensed Back IP.

5.          Patent Marking. Licensor shall supply Licensee with a form of patent
notice complying with applicable law with which Licensee shall mark the Licensed
Products, and Licensor shall bear responsibility for any deficiencies in the
supplied notice.  Licensee shall require Third Party manufacturers to mark all
Licensed Products with the form of patent notice. In the event that a Licensed
Product cannot be marked itself, the patent notice shall be placed on associated
tags, labels, packaging, or accompanying documentation, either electronic or
paper, as appropriate to the extent required by applicable law.

6.           Filing, Prosecution, and Maintenance of Licensed IP.

6.1         Licensor’s Rights.  Licensor, by counsel it so chooses, has the
first right, but not the obligation, to file, prosecute and maintain with any
Patent Office or any Copyright Office, at its sole expense, the Licensed IP, in
its own name and in countries designated by it at its sole discretion.  Licensor
shall cause its patent counsel to provide Licensee with a list of the countries
in which it has filed and/or intends to file applications.  Such list shall be
provided to Licensee at least sixty (60) days prior to the expiration of the
corresponding United States (or, if applicable, Patent Cooperation Treaty)
priority date to allow Licensee to suggest that additional countries be added to
the list or that one or more countries be deleted from the list.  Licensor
agrees to file applications, at its sole cost and expense, in the additional
countries requested by Licensee unless it otherwise notifies Licensee under this
Section 6.1 no less than thirty (30) days prior to the expiration of the
corresponding priority date or within fifteen (15) days of Licensor’s receipt of
any such suggested additions from Licensee, whichever is closer to the
expiration of the corresponding priority date.

10

--------------------------------------------------------------------------------

 


 

 

 

 

6.2           Licensee’s Rights.  If Licensor has decided not to exercise its
rights in Section 6.1 above, then Licensor shall give written notice to Licensee
of its determination not to file an application for and/or cease prosecution
and/or maintenance of Licensed IP on a country by country basis. Following such
notice, or if Licensor fails to provide any notice and fails to act in a timely
manner such that there is a material risk that the deadline to pursue such
Licensed IP will not otherwise be met, Licensee shall have the right, in its
sole discretion, to file an application for, and/or continue prosecution and/or
maintenance of such Licensed IP at its own expense (“Licensee Prosecution
Controlled IP”), provided that Licensor has failed to act in a timely manner,
Licensee provides Licensor with written notice that Licensee intends to assume
responsibility for such Licensed IP and Licensor does not respond or timely act
with respect to the Licensed IP.  Licensor shall maintain all of the Licensed
IP, at its sole expense, unless it provides Licensee with such written notice of
Licensor’s intent not to do so no less than sixty (60) days before any
corresponding nominal deadline for incurring an expense or otherwise taking a
necessary action to maintain such Licensed IP. If Licensor provides notice that
it will not maintain any Licensed IP, or if Licensor fails to provide any notice
and fails to act in a timely manner such that there is a material risk that the
deadline to maintain such Licensed IP will not otherwise be met, Licensee shall
have the right to prosecute and maintain such Licensed IP, provided that
Licensor has failed to act in a timely manner, Licensee provides Licensor with
written notice that Licensee intends to assume responsibility for such Licensed
IP and Licensor does not respond or timely act with respect to the Licensed IP.
If Licensee elects to file an application for and/or continue prosecution and/or
maintenance of any such Licensee Prosecution Controlled IP, Licensor shall
cooperate with Licensee at Licensee’s expense as may be reasonably necessary in
a timely manner for Licensee to perform any filing, prosecution or maintenance
of any Licensee Prosecution Controlled IP.  Licensor shall promptly assign, or
caused to be assigned, to Licensee all of Licensor’s right, title, and interest
to any Licensee Prosecution Controlled IP, and Licensor shall deliver to
Licensee a suitable written assignment document confirming this assignment of
the Licensee Prosecution Controlled IP within thirty (30) days of Licensee
electing to file an application, continue prosecution, and/or maintain such
portion of the Licensed IP as provided for in this Section 6.2; provided that
Licensor’s obligation to so assign its rights in and to the Licensee Prosecution
Controlled IP is conditioned upon Licensee granting Licensor a worldwide (except
in the Territory, subject to Section 3.4), non-terminable, royalty-free, fully
paid up, non-exclusive, irrevocable, non-transferable (except as expressly
permitted by Section 15.6), sublicensable (through multiple tiers) right and
license to make, have made, use, sell, have sold, offer for sale, have offered
for sale, import and have imported products and services which embody any of the
Licensee Prosecution Controlled IP, and the right to practice or have practiced
the methods claimed in such Licensee Prosecution Controlled IP.  Upon any of the
Licensed IP becoming Licensee Prosecution Controlled IP, the Parties’ respective
first and second rights to control any proceeding or enforcement action, as set
forth in Sections 7 and 8 of this License Agreement, shall be reversed so that
the first right belongs to Licensee.

6.3          Cooperation.  In connection with the prosecution and/or maintenance
of Licensed IP in accordance with Sections 6.1 or 6.2 set forth above, the Party
controlling such prosecution or maintenance shall keep the other Party informed
of developments in any such prosecution or maintenance.

6.4          Patent Term Restoration, Extension or Adjustment.  The Parties
shall cooperate with each other, including without limitation to provide, at the
other Party’s cost, necessary information and assistance as the other Party may
reasonably request, in obtaining patent term restoration, extension or
adjustment certificates or their equivalents in any country where applicable to
the Licensed Patents.  The Party responsible for prosecuting a patent
application included in the Licensed Patents shall apply promptly for such
patent term restoration, extension, or adjustment or their foreign equivalents. 
In the event that elections with respect to obtaining such patent term
restoration, extension or adjustment are to be made with respect to Licensed
Patents, Licensor shall have the right to make the election and Licensee agrees
to abide by such election.

7.            Interference, Opposition, Reexamination, and Reissue. 

7.1          Parties’ Rights.  Each Party shall, within thirty (30) days after
learning of such event, inform the other Party of any request for, or filing or
declaration of, any interference proceeding, opposition, reexamination or
reissue related to any Patent included in the Licensed IP.  The Parties shall
consult and cooperate fully to determine a course of action with respect to any
such proceeding.

11

--------------------------------------------------------------------------------

 


 

 

 

 

(a)         Licensor’s Rights.  Licensor shall have the first right, but not the
obligation, under its own control and at its own expense, to prosecute and/or
defend any such interference proceeding, opposition, reexamination or reissue
related to any Patent included in the Licensed IP.  Licensee shall reasonably
assist Licensor in this regard at Licensor’s request. 

(b)         Licensee’s Rights.  Should Licensor elect not to prosecute and/or
defend any such interference proceeding, opposition, reexamination or reissue
related to any Patent included in the Licensed IP, it shall provide Licensee
with written notice of this decision no later than fifteen (15) days before any
deadline for making an appearance, filing a document, or otherwise taking a
necessary step to initiate or continue such interference proceeding, opposition,
reexamination or reissue.  For any such interference proceeding, opposition,
reexamination or reissue, Licensee shall have the right, but not the obligation,
to undertake at its own control and expense the prosecution and/or defense,
including doing so in Licensor’s name.  Should Licensee so elect to undertake
the prosecution and/or defense, then the Patent shall become part of the
Licensee Prosecution Controlled IP provided for in Section 6.  Licensor agrees
to provide reasonable assistance to Licensee at Licensee’s request.

7.2        Cooperation.  At the expense of Licensor, the Parties shall cooperate
fully with respect to any such action or proceeding, including to the extent
permissible by law, providing each other with any information or assistance that
either may reasonably request relating to the status of, or developments in, any
such action or proceeding or any negotiation related thereto.

8.          Enforcement and Defense.

8.1        Infringement by Third Party.

(a)           Notice of Infringement. Each Party shall provide written notice to
the other Party promptly after becoming aware of any infringement of the
Licensed IP, or any declaratory judgment action or any other action or
proceeding alleging invalidity, unenforceability or non-infringement of the
Licensed IP (other than interferences, oppositions, reissue proceedings and
re-examinations with respect thereto, which are addressed in Section 7) that may
come to their attention.

(b)           Licensor’s Rights.  Licensor shall have the first right, but not
the obligation, under its own control and at its own expense, to prosecute any
third party infringement of the Licensed IP or to defend the Licensed IP in any
declaratory judgment action brought by a Third Party which alleges invalidity,
unenforceability, or non-infringement of the Licensed IP.  Licensor may enter
into any settlement, consent judgment, or other voluntary final disposition of
any infringement or declaratory judgment action hereunder without the prior
written consent of Licensee, provided that such settlement, consent judgment, or
other voluntary final disposition does not require the payment of any
consideration by Licensee or any admission by Licensee, and does not adversely
affect Licensee’s rights under the Licenses, in which case Licensee’s prior
written consent shall be required, such consent not to be unreasonably withheld
or delayed.  Licensee shall, at Licensor’s request and expense, reasonably
assist Licensor in any action or proceeding being defended or prosecuted. 
Licensee will have the right to participate in any such action or proceeding
with its own counsel at its own expense and without reimbursement.

12

--------------------------------------------------------------------------------

 


 

 

 

 

(c)           Licensee’s Rights.  If Licensor, after notice from Licensee of an
alleged infringement or misappropriation of the Licensed IP in the Territory,
fails within ninety (90) days to institute proceedings, Licensee, in its own
name (or, if required by law, in its and Licensor’s name) and at its own
expense, may sue thereof. Licensor shall, but at Licensee’s expense for
Licensor’s justified direct associated expenses, fully and promptly cooperate
and assist Licensee in connection with any such proceedings, including appearing
as a party in any such proceeding to the extent that Licensor is a necessary
party or otherwise required to appear. Licensee may enter into any settlement,
consent judgment, or other voluntary final disposition of any infringement or
declaratory judgment action hereunder without the prior written consent of
Licensor, provided that settlement, consent judgment, or other voluntary final
disposition does not require the payment of any consideration by Licensor or any
admission by Licensor, and does not adversely affect Licensor’s rights in the
Licensed IP, in which case Licensor’s prior written consent shall be required,
such consent not to be unreasonably withheld or delayed.

9.        Representations and Warranties.

9.1      Licensee.  Licensee hereby represents and warrants to Licensor that as
of the Effective Date:

(a)          All corporate action on the part of Licensee and on the part of
each of its officers and directors necessary for the authorization, execution
and delivery of this License Agreement and the performance of its obligations
hereunder has been taken.

(b)          This License Agreement is the legal, valid and binding obligation
of Licensee, enforceable against it in accordance with its terms.

(c)          Neither the execution and delivery of this License Agreement nor
the performance of the obligations contemplated hereby will: (i) conflict with
or result in any violation of or constitute a breach of any of the terms or
provisions of, or result in the acceleration of any obligation under, or
constitute a default under any provision of any contract or any other obligation
to which Licensee is a party or under which Licensee is subject or bound, or
(ii) violate any judgment, order, injunction, decree or award of any
governmental authority against, or affecting or binding upon, Licensee or upon
the assets, property or business of Licensee, or (iii) constitute a violation by
Licensee of any applicable Law of any jurisdiction as such Law relates to
Licensee or to the property or business of Licensee.

9.2       Disclaimers. 

(a)           LICENSOR SHALL HAVE NO LIABILITY TO LICENSEE FOR ANY INFRINGEMENT
OR ALLEGED INFRINGEMENT OF ANY PATENT, PATENT APPLICATION OR OTHER INTELLECTUAL
PROPERTY RIGHT OWNED BY ANY THIRD PARTY ARISING OUT OF THE MANUFACTURE, SALE OR
USE OF THE LICENSED PRODUCTS OR THE LICENSED SOFTWARE BY LICENSEE.  LICENSEE
SHALL HAVE NO LIABILITY TO LICENSOR FOR ANY INFRINGEMENT OR ALLEGED INFRINGEMENT
OF ANY PATENT, PATENT APPLICATION OR OTHER INTELLECTUAL PROPERTY RIGHT OWNED BY
ANY THIRD PARTY ARISING OUT OF THE MANUFACTURE, SALE OR USE OF ANY PRODUCTS OR
SERVICES UNDER THE LICENSED BACK IP BY LICENSOR.  EACH PARTY MAY, IN ITS SOLE
DISCRETION, CHOOSE TO ASSIST THE OTHER PARTY IN THE DEFENSE OF ANY CLAIMS
BROUGHT BY A THIRD PARTY ALLEGING INFRINGEMENT OF THE LICENSED IP OR THE
LICENSED BACK IP, AS THE CASE MAY BE.

13

--------------------------------------------------------------------------------

 


 

 

 

 

(b)           EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN OR WITHIN THE MASTER
AND SHAREHOLDER AGREEMENT, IT IS FURTHER UNDERSTOOD BY THE PARTIES THAT THE
LICENSED IP AND ANY LICENSES GRANTED BY LICENSOR TO LICENSEE ARE PROVIDED UNDER
THIS LICENSE AGREEMENT “AS IS” AND MAY CONTAIN DEFICIENCIES AND THAT, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN SECTION 9.1 OF THIS
LICENSE AGREEMENT OR WITHIN THE MASTER AND SHAREHOLDER AGREEMENT, LICENSOR MAKES
NO REPRESENTATIONS OR WARRANTIES UNDER THIS LICENSE AGREEMENT TO LICENSEE
REGARDING THE USE OR PERFORMANCE OF OR NON INFRINGEMENT BY SUCH LICENSED IP, OR
LICENSED RIGHTS.  EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, IT IS FURTHER
UNDERSTOOD BY THE PARTIES THAT THE LICENSED BACK IP AND THE LICENSE GRANTED BY
LICENSEE TO LICENSOR ARE PROVIDED UNDER THIS LICENSE AGREEMENT “AS IS” AND MAY
CONTAIN DEFICIENCIES AND THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN SECTION 9.2 OF THIS LICENSE AGREEMENT, LICENSEE MAKES NO
REPRESENTATIONS OR WARRANTIES UNDER THIS LICENSE AGREEMENT TO LICENSOR REGARDING
THE USE OR PERFORMANCE OF OR NON-INFRINGEMENT BY SUCH LICENSED BACK IP.  EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES BY EACH PARTY AS SET FORTH IN SECTION 9.1
ABOVE OR WITHIN THE MASTER AND SHAREHOLDER AGREEMENT, EACH PARTY MAKES NO
REPRESENTATIONS OR WARRANTIES UNDER THIS LICENSE AGREEMENT AND DISCLAIMS ALL
IMPLIED REPRESENTATIONS AND WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY, AND
NONINFRINGEMENT.

10.        Term & Termination.

10.1      This License Agreement shall remain in effect in accordance with its
terms for an initial period commencing on the Effective Date and ending on June
30, 2013.  The term of this License Agreement shall automatically extend,
without any required formalities whatsoever, on the date of payment by Axane of
the EUR 2,200,000 cash contribution provided in Section 3.1.2(b) of the Master
Agreement, until February 28, 2014.  The term of this License Agreement shall
automatically extend, without any required formalities whatsoever, on the date
of payment by Axane of the EUR 1,500,000 cash contribution provided in Section
3.1.2(c) of the Master Agreement until the later of (a) the expiration of the
last-to-expire Licensed Patent, (b) the expiration of the last-to-expire
Licensed Copyrights, (c) the date on which none of the subject matter of the
Licensed Know-How is deemed a trade secret under applicable trade secret Law or
(d) the date that is 99 years from the Effective Date.  If Axane transfers all
or part of its commitment to complete the cash contributions mentioned in this
section in accordance with the Master Agreement, then the provisions of this
Section 10 referring to Axane shall be deemed to make reference to the
transferee of such commitment.

10.2       In case of failure by Axane to make any of the above contributions to
Licensee on the above due dates, this License Agreement shall terminate if at
the end of the thirty (30) period following a written demand thereof by Licensor
to Axane, Axane does not cure such failure.  For the avoidance of doubt, this
License Agreement shall not be terminable for any other reason as under this
Section 10.2.

10.3       In recognition of the personal characteristics (“intuitu personae”)
of this Agreement and the licenses granted hereunder, the Parties hereby
acknowledge that the exclusive Licenses will automatically convert into
non-exclusive licenses and, at Licensor’s option, that Licensor may terminate
this License Agreement in whole or in part by written notice to Licensee in the
event of the occurrence of any of the following: (i) if Licensee makes a general
assignment for the benefit of creditors, files a voluntary petition in
bankruptcy or for reorganization or arrangement under French bankruptcy laws
(sauvegarde, redressement ou liquidation judiciaire), if a petition in
bankruptcy is filed against Licensee and is not dismissed within 30 days after
the filing, if a receiver or trustee (administrateur, mandataire ou liquidateur)
is appointed for all or any part of the property or assets of Licensee; or (ii)
if the Licensee entity is dissolved in compliance with the terms of the Master
Agreement.

14

--------------------------------------------------------------------------------

 


 

 

 

 

10.4       The expiry or termination of this License Agreement shall result in
the immediate termination of the licenses specified in Sections 3.1–3.3.  The
provisions of Section 3.10 and Article 11 shall survive any expiration or
termination of this License Agreement. Notwithstanding the foregoing, the
Parties expressly confirm that the Licensee and/or its Sublicensees retain the
right, after the termination or expiration of this Agreement for whatever
reason, to exercise the said licenses:

-    for a period of one (1) year from the termination, for the purpose of
selling the inventory of Licensed Product existing at the date of termination
and/or,

-    for a period of one (1) year from the termination, to the full extent
necessary for the manufacture, supply and sales of the Licensed Product,
provided that the Licensee and/or its Sublicensees is (are) contractually
committed towards (a) Third-party customer(s) to supply the Licensed Product
after the termination of this Agreement. 

 

11.       Confidentiality.

11.1     Confidentiality Obligation.  Except as provided for herein, the
Receiving Party agrees that at all times during the term of this License
Agreement and during a period of ten (10) years following expiration or
termination of this License Agreement, it will not (a) use any Confidential
Information in any way, for its own account or the account of any Third Party,
except for the exercise of its rights and performance of its obligations under
this License Agreement, or (b) disclose any Confidential Information to any
Person, other than furnishing such Confidential Information to (i) its employees
or Third Parties (including Licensee’s customers) who are reasonably required to
have access to the Confidential Information in connection with the exercise of
its rights and performance of its obligations under this License Agreement and
(ii) its legal and internal and independent accounting advisors and
representatives (the “Representatives”), provided, that any Person receiving
such disclosure from a party hereto shall be advised of the Receiving Party’s
obligations hereunder and shall be bound by written confidentiality agreements
with respect to such Confidential Information no less onerous than those set
forth in this License Agreement or, in the case of Representatives, ethical
duties respecting such Confidential Information in accordance with the terms of
this Section 11.  The Receiving Party agrees that it will not allow any
unauthorized Person (including any Third Party having access to or co-located
with the Receiving Party’s facilities) access to the Disclosing Party’s
Confidential Information, and that the Receiving Party will take all action
reasonably necessary to protect the confidentiality of such Confidential
Information, including implementing and enforcing procedures to minimize the
possibility of unauthorized use or copying of such Confidential Information. 
Each Party will protect such Confidential Information from unauthorized use,
access or disclosure with the same degree of care, but no less than a reasonable
degree of care, as it uses to protect its own Confidential Information.

15

--------------------------------------------------------------------------------

 


 

 

 

 

11.2        Disclosures Required by Law.  In the event that the Receiving Party
is required by law to make any disclosure of any of Disclosing Party’s
Confidential Information, by subpoena, judicial or administrative order or
otherwise, the Receiving Party shall first give written notice of such
requirement to the Disclosing Party, and shall permit the Disclosing Party to
intervene in any relevant proceedings to protect its interests in the
Confidential Information, and provide full cooperation and assistance to the
Disclosing Party in seeking to obtain such protection.  The Receiving Party may
disclose Confidential Information to the extent that such disclosure is: (a)
made in response to a valid order of a court of competent jurisdiction or other
governmental body of a country or any political subdivision thereof of competent
jurisdiction; provided, however, that the Receiving Party shall first have given
notice to the Disclosing Party and given the Disclosing Party a reasonable
opportunity to quash such order and to obtain a protective order requiring that
the Confidential Information or documents that are the subject of such order be
held in confidence by such court or governmental body or, if disclosed, be used
only for the purposes for which the order was issued; and provided further that
if a disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in such response to such court or governmental order; or (b) otherwise
required by law or regulation, in the opinion of outside legal counsel to the
Receiving Party, which shall be provided to the Disclosing Party at least 24
hours prior to the Receiving Party’s disclosure of the Confidential Information
pursuant to this Section 11. Notwithstanding the foregoing, the Receiving Party
may disclose Confidential Information to the extent that such disclosure is made
to any Governmental Authority as required in connection with any filing,
application or request for any regulatory approval; provided, however, that
reasonable measures shall be taken to assure confidential treatment of such
information, including without limitation, prior written notice to the
Disclosing Party of such disclosure.

11.3        Effects of Termination.  Upon expiration or termination of this
License Agreement, each Party shall return to the other Party all Confidential
Information received from the other Party, including all copies thereof, or,
with such other Party’s written consent, destroy all such Confidential
Information.  Notwithstanding the preceding provision, a Receiving Party may
retain one archival copy of all such Confidential Information in order to
document such Confidential Information that was in the Receiving Party’s
possession.  All use of such Confidential Information by a Party shall cease on
such termination or request for return.  At the Disclosing Party’s option, the
Receiving Party shall also provide written certification of its compliance with
this Section 11.3.

12.         Limitations.

12.1       THE PARTIES HERETO AGREE THAT, NOTWITHSTANDING ANY OTHER PROVISION IN
THIS LICENSE AGREEMENT, EXCEPT FOR (A) LICENSEE’S BREACH OF SECTION 3 (LICENSE
GRANTS) AND (B) EITHER PARTY’S BREACH OF SECTION 11 (CONFIDENTIALITY) ABOVE,
NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE TO THE OTHER OR ANY
OTHER PERSON FOR DAMAGES IN THE FORM OF CONSEQUENTIAL, INCIDENTAL OR SPECIAL
DAMAGES, LOST PROFITS, LOST SAVINGS, LOSS OF GOODWILL OR OTHERWISE, OR FOR
EXEMPLARY DAMAGES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

12.2        EXCEPT TO THE EXTENT THAT LIABILITY ARISES OUT OF EITHER PARTY’S
BREACH OF SECTIONS 3.1 TO 3.3 (LICENSE GRANTS) OR SECTION 11 (CONFIDENTIALITY)
ABOVE, EACH PARTY’S LIABILITY FOR DAMAGES HEREUNDER, WHETHER IN AN ACTION IN
NEGLIGENCE, CONTRACT OR TORT OR BASED ON A WARRANTY, SHALL IN NO EVENT EXCEED AN
AMOUNT EQUAL TO FOUR AND ONE HALF MILLION EUROS (€4,500,000).

12.3         Notwithstanding anything to the contrary in this License Agreement,
the limitations set forth in this Section 12 shall not apply with respect to
fraud, intentional misrepresentation, or willful breach or misconduct. 

16

--------------------------------------------------------------------------------

 


 

 

 

 

13.        Injunctive Relief; Costs of Actions.

Notwithstanding anything to the contrary contained in this License Agreement,
each of the Parties hereto acknowledges and agrees that a breach by it of any of
the provisions of this License Agreement would cause irreparable injury to the
other Party which would not be adequately compensated by money damages. 
Accordingly, in addition to any and all other rights and remedies existing, the
other Party and/or its successors or assigns shall be entitled to obtain an
injunction, specific performance or other appropriate equitable relief upon
application to any court of competent jurisdiction in order to enforce or
prevent any breach or threatened breach of this License Agreement, in each case
without the requirement of posting a bond or proving actual damages.  The
prevailing Party in any legal action brought by one Party against the other
arising out of this License Agreement, will be entitled, in addition to any
other rights it may have, to reimbursement of its costs and expenses associated
with such legal action, including court costs and reasonable attorneys’ fees.

14.        Bankruptcy.

14.1      The Parties expressly acknowledge and agree that the subject matter of
this Agreement, including the rights licensed to Licensor and Licensee
hereunder, are unique and irreplaceable, and that the loss thereof cannot
adequately be remedied by an award of monetary compensation or damages.  In the
event that this Agreement or the licenses granted pursuant to Section 3 should
ever become subject to future United States bankruptcy proceedings, all rights
and licenses granted to either Party pursuant to this Agreement (including
rights granted under the licenses in Section 3, and the related rights to
receive technical material, and respecting the prosecution, maintenance and
enforcement of Licensed IP) are, and shall otherwise be deemed to be, licenses
of rights to and respecting "intellectual property" and "embodiment[s]" of
"intellectual property" for purposes of Section 365(n) and as defined in Section
101(35A) of the U.S. Bankruptcy Code.  Either Party, as a licensee of such
rights, may elect to retain and fully exercise all of its rights and elections
under Section 365(n) of the Bankruptcy Code, including its retention of all its
rights as licensee hereunder, notwithstanding the rejection of this Agreement by
the other Party as debtor in possession, or a trustee or similar functionary in
bankruptcy acting on behalf of the debtor's estate.  In the event that any such
future proceeding shall be instituted by or against the licensing Party or any
of its Affiliates seeking to adjudicate it bankrupt, or insolvent, or seeking
liquidation, winding up, insolvency or reorganization, or relief of debtors, or
seeking an entry of an order of relief, or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or it shall take any action to authorize any of the foregoing actions (each, a
“Bankruptcy Event”), then the licensee Party shall have the right to retain and
enforce its rights under this Agreement (including its licenses under Section 3)
as provided under Section 365(n) of the Bankruptcy Code. The Parties acknowledge
that the licenses granted under Section 3 are executory contracts subject to the
provisions of Section 365 of the Bankruptcy Code.

17

--------------------------------------------------------------------------------

 


 

 

 

 

14.2         In the event that this Agreement or the licenses granted hereunder
should ever become subject to future United States bankruptcy proceedings, the
licensing Party hereby agrees to waive the provisions of Section 365(c) of the
Bankruptcy Code and applicable non-bankruptcy law to the extent such law could
operate to prevent the licensee Party, as a debtor in United States bankruptcy
cases and in its capacity as a licensee of intellectual property, from assuming
the licenses granted hereunder.  The licensing Party hereby irrevocably consents
to the assumption of the licensee Party’s license by the licensee Party and any
permitted sublicenses granted hereunder by the licensee Party and any permitted
assignments or transfers made by the licensee Party notwithstanding any
Bankruptcy Event of the licensee Party and the provisions of Section 365(c) of
the Bankruptcy Code and applicable non-bankruptcy law to the extent such law
could operate to restrict assumption or assignment of the licensee Party’s
license.

15.           Miscellaneous Provisions.

15.1        Recordation of Notice of License Agreement.  If Licensee elects to
record a notice of this License Agreement with the any Patent Office in the
Territory, Licensor will, at the cost and expense of Licensee, render all
necessary assistance to Licensee to record such notice and to obtain all
necessary governmental approvals with the relevant authorities for the
recordation of such notice.  The Parties shall agree on the contents of such
notice in advance of its recordation.  For clarity, the notice shall not include
any Confidential Information of either Party, including but not limited to the
contents of the Schedules attached hereto.

15.2       Notices.  Any notice, request, demand, other communication required
or permitted hereunder shall be in writing and shall be deemed to have been
given (a) if delivered or sent by facsimile transmission, upon acknowledgment of
receipt by the recipient, (b) if sent by a nationally recognized overnight
courier, properly addressed with postage prepaid, on the next business day (or
Saturday if sent for Saturday delivery) or (c) if sent by registered or
certified mail, upon the sooner of receipt or the expiration of three (3) days
after deposit in United States post office facilities properly addressed with
postage prepaid.  All notices will be sent to the addresses set forth below or
to such other address as such Party may designate by notice to each other Party
hereunder:

If to Licensor:

 

Plug Power Inc.

968 Albany Shaker Road

Latham, New York 12110

Attention: Gerard L. Conway, Jr.

Facsimile No.: 518.782.7884

E-mail: gerard_conway@plugpower.com

 

With a copy to (copy does not constitute notice):

 

Goodwin Procter LLP

53 State Street, Exchange Place

Boston, MA 02109-2802

Attention: Robert P. Whalen Jr.

Facsimile No: 617.523.1231

E-mail: rwhalen@goodwinprocter.com

 

If to Licensee:

 

Hypulsion

6 rue Cognacq Jay

75007 Paris

France

Attention: President

Facsimile: 00.33.1.34.21.31.94

E-mail: Luc.Vandewalle @airliquide.com

 

 

18

--------------------------------------------------------------------------------

 


 

 

 

 

 

With a copy to (copy does not constitute notice):

 

Dechert (Paris) LLP

32, rue de Monceau

75008 Paris

Attention: Ermine Bolot

Fax: 00.33.1.57.57.80.81

Email: ermine.bolot@dechert.com

 

Any notice given hereunder may be given on behalf of any Party by its counsel or
other authorized representative.

 

15.3      Captions and Gender.  The captions in this License Agreement are for
convenience only and shall not affect the construction or interpretation of any
term or provision hereof.  The use in this License Agreement of the masculine
pronoun in reference to a Party hereto shall be deemed to include the feminine
or neuter pronoun, as the context may require.

15.4      Parties in Interest.  Nothing in this License Agreement, express or
implied, is intended to confer on any person other than the Parties and their
respective successors and assigns any rights or remedies under or by virtue of
this License Agreement.

15.5      Governing Law; Consent to Jurisdiction. 

(a)        All questions concerning the construction, validity and
interpretation of this License Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, other than those provisions
governing conflicts of law.

(b)        The Parties shall attempt in good faith to resolve any dispute
arising out of or relating to this License Agreement promptly by negotiation
between executives who have authority to settle the controversy.  Each Party may
give to the other written notice of any dispute not resolved in the normal
course of business.  Within thirty (30) days after delivery of such notice, the
receiving Party shall submit to the other a written response.  The notice and
the response shall include a statement of each Party’s position, a summary of
arguments supporting that position and the name and title of the executive who
will represent that Party and of any other Person who will accompany the
executive.  Within thirty (30) days after delivery of the disputing Party’s
notice, the executives of both Parties shall meet at a mutually acceptable time
and place, and thereafter as often as they reasonably deem necessary, to attempt
to resolve the dispute.  All negotiations pursuant to this Section 15.5 are
confidential and shall be treated as aimed exclusively at finding a compromise
and an amicable solution, but without this being regarded as an admission of
liability of whatsoever nature. If the dispute cannot be settled through
negotiation within thirty (30) days of the initial meeting of the executives
provided for above, then Section 15.5(c) applies.

19

--------------------------------------------------------------------------------

 


 

 

 

 

(c)        Any dispute arising out of or relating to this Agreement or resulting
therefrom that has not been resolved pursuant to Section 15.5(b) shall be
subject to arbitration by one or more arbitrators in accordance with the ICC
arbitration rules. Arbitration shall take place in Geneva, Switzerland. The
arbitration shall be conducted in the English language. Any award rendered by
the arbitrators shall be final and binding upon the Parties.  Judgment upon the
award may be entered into any court of record of competent jurisdiction.  Each
Party shall pay its own expenses of arbitration and the expenses of the
arbitrators shall be equally shared unless the arbitrators assess as part of
their award all or any part of the arbitration expenses of one Party (including
reasonable attorneys’ fees) against the other Party.

(d)        Nothing contained in this Section 15.5 shall prevent the Parties from
settling any dispute by mutual agreement at any time.

(e)        As an exception to the above if any dispute arises in connection with
this Agreement in the context of a more global dispute between the Parties and
Axane under the Master Agreement which is subject to an ICC arbitration
procedure, the Parties agree to submit their dispute relating to this License
Agreement to the same arbitration panel as the one designated in the context of
the arbitration under the Master Agreement.

(f)         Nothing contained in this Section 15.5 shall prevent either Party
from immediately pursuing any claim of infringement or misappropriation against
any Third Party.

15.6      Assignment.  In recognition of the personal characteristics (“intuitu
personae”) of this License Agreement and the licenses granted hereunder, the
Parties hereby acknowledge that this License Agreement may not be assigned or
transferred without the consent of both Parties, which shall constitute a
permitted assignment. In the case of any such permitted assignment, the assignee
assumes all responsibilities under this License Agreement.  This License
Agreement and the obligations of the Parties hereunder shall be binding upon and
enforceable by, and shall inure to the benefit of, the Parties and their
respective successors, executors, administrators, estates, heirs and permitted
assigns, and no others.  For clarity, and in accord with Section 10.3, this
License Agreement shall automatically terminate, and shall not be transferred or
assigned if the Licensee entity dissolves.

15.7       Publicity and Disclosures.  Any publication of any press release or
other announcement or disclosure (including, without limitation, any such
announcement or disclosure to employees or customers of Licensor) with respect
to this License Agreement or the transactions contemplated hereby shall be
mutually agreed upon, which agreement will not be unreasonably withheld or
delayed. 

15.8       Severability.  If any term or other provision of this License
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this License Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
Parties hereto shall negotiate in good faith to modify this License Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

15.9       Relationship Between Parties.  The relationship between the Parties
created under this License Agreement is that of independent contractors.  With
respect to the relationship created under this License Agreement, the Parties
are not joint venturers, partners, principal and agent, master and servant,
employer or employee, and have no relationship other than as independent
contracting Parties, and neither Party shall have the power to bind or obligate
the other in any manner.

15.10     Entire Agreement.  This License Agreement, including the Schedules
hereto, and the documents referred to herein, together with the Master and
Shareholder Agreement, contain the entire agreement between the Parties and
supersede any prior understandings, agreements or representations by or between
the Parties, written or oral, which may have related to the subject matter
hereof in any way.

20

--------------------------------------------------------------------------------

 


 

 

 

 

15.11    Amendments and Waiver.  This License Agreement may not be amended or
modified, nor may compliance with any condition or covenant set forth herein be
waived, except by a writing duly and validly executed by each of the Parties
hereto, or, in the case of a waiver, the Party waiving compliance.  No delay on
the part of any Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any Party
of any such right, power or privilege, or any single or partial exercise of any
such right, power or privilege, preclude any further exercise thereof or the
exercise of any other such right, power or privilege.

15.12    Counterparts.  This License Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.  The delivery of a counterpart hereto by
facsimile or other electronic transmission shall be deemed an original.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------

 


 

 

 

 

In Witness Whereof, the Parties have caused this License Agreement to be duly
executed in their respective names and on their behalf, as of the date first
above written.

February 29, 2012

 

Hypulsion

 

 

 

 

/s/ Mr. Luc Vandewalle

By: Mr. Luc Vandewalle

 

 

February 29, 2012

 

Plug Power, Inc.

 

 

 

 

/s/ Mr. Gerard L. Conway, Jr.

By: Mr. Gerard L. Conway, Jr.

 

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------

 